[logo] June 18, 2014 Board of Trustees Franklin Investors Securities Trust One Franklin Parkway San Mateo, CA 94403 Re: Plan of Reorganization (“Plan”) made as of the 6th day of December, 2013 by Franklin Investors Securities Trust (“FIST”), a statutory trust created under the laws of the State of Delaware, on behalf of its series, Franklin Limited Maturity U.S. Government Securities Fund (the “Target Fund”) and Franklin Adjustable U.S. Government Securities Fund (the “Acquiring Fund”), and Franklin Advisers, Inc., a California corporation. Ladies and Gentlemen: You have requested our opinion concerning certain federal income tax consequences of the reorganization of the Target Fund, which will consist of: (i) the acquisition by FIST, on behalf of the Acquiring Fund, of substantially all of the property, assets and goodwill of the Target Fund in exchange solely for full and fractional Class A1, Class R6 and Advisor Class shares of beneficial interest, with no par value, of the Acquiring Fund (“Acquiring Fund Shares”), which are voting securities; (ii) the distribution of the Acquiring Fund Shares to the holders of Class A, Class R6 and Advisor Class shares of beneficial interest of the Target Fund (the “Target Fund Shares”), respectively, according to their respective interests in the Target Fund in complete liquidation of the Target Fund; and (iii) the dissolution of the Target Fund as soon as is practicable after the closing (hereinafter called the “Closing” and the date of closing, the “Closing Date”), all upon and subject to the terms and conditions set forth in the Plan. Capitalized terms not otherwise defined herein shall have the meanings assigned to them in the Plan. In rendering our opinion, we have reviewed and relied upon: (a) a copy of the executed Plan, dated December 6, 2013; (b) the prospectus/proxy statement provided to shareholders of the Target Fund in connection with a special meeting of the shareholders held on May 30, 2014; (c) certain representations concerning the Reorganization made to us by the Acquiring Fund and the Target Fund, in a letter dated June 18, 2014 (the “Representation Letter”); (d) all other documents, financial and other reports and corporate minutes we deemed relevant or appropriate; and (e) such statutes, regulations, rulings and decisions as we deemed material in rendering this opinion. For purposes of this opinion, we have assumed that the Target Fund on the Closing Date of the Reorganization satisfies, and immediately following the Closing Date of the Reorganization, the Acquiring Fund will continue to satisfy, the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), for qualification as regulated investment companies. Board of Trustees, Franklin Investors Securities Trust June 18, 2014 Page 2 Based on the foregoing, and provided the Reorganization is carried out in accordance with the applicable laws of the State of Delaware, the terms of the Plan and the statements in the Representation Letter for the Target Fund and the Acquiring Fund, it is our opinion that for federal income tax purposes: 1.
